Citation Nr: 0705141	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to hazardous environmental agents 
employed in Project Shipboard Hazard and Defense (SHAD) and 
as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease, claimed as due to exposure to hazardous 
environmental agents employed in Project SHAD and as due to 
exposure to herbicides.

3.  Entitlement to service connection for a disability 
manifested by headaches, dizziness, and nausea, claimed as 
due to exposure to hazardous environmental agents employed in 
Project SHAD and as due to exposure to herbicides.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for asbestosis with 
chronic cough, claimed as due to exposure to asbestos.

7.  Entitlement to service connection for a lumbosacral spine 
disorder.

8.  Entitlement to service connection for ureter blockage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1950, and from August 1952 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim of entitlement to service connection for diabetes 
mellitus is properly before the Board, but will not be 
adjudicated at this time.  The United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides; VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by the decision in Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
service on a vessel off the shore of Vietnam, which is the 
case here.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will resume.

The issues of entitlement to service connection for a 
lumbosacral spine disorder and for ureter blockage are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that coronary artery disease had its onset in service or 
within one year of separation from service, or is 
etiologically related to any incident, disease, or exposure 
during his active service.

2.  The preponderance of the evidence is against the finding 
that the veteran has a disability manifested by headaches, 
dizziness, or nausea that had its onset in service or is 
etiologically related to any incident, disease, or exposure 
during his active service.

3.  The preponderance of the evidence is against the finding 
that tinnitus had its onset in service or is etiologically 
related to any incident, disease, or exposure during his 
active service.

4.  The preponderance of the evidence is against the finding 
that a cervical spine disability had its onset in service or 
is etiologically related to any incident, disease, or 
exposure during his active service.

5.  The preponderance of the credible and probative evidence 
of record is against a finding that the veteran has 
asbestosis or any asbestos-related disorder.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A disability manifested by headaches, dizziness, or 
nausea was not incurred or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Tinnitus was not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A cervical spine disability was not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

5.  Asbestosis was not incurred in or aggravated by military 
service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2004 in 
which the RO advised the veteran of the evidence needed to 
substantiate a claim for service connection, to include 
claims for service connection based on exposure to 
herbicides, radiation, and/or asbestos.  In this letter, the 
veteran was further advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was also advised to identify any additional information or 
evidence that he wished VA to obtain.  

The Board also notes another evidence development letter 
dated in May 2004 in which the RO advised the veteran of the 
evidence needed to substantiate a claim for service 
connection, to include claims for service connection based on 
exposure to radiation and/or other toxic agents.  In this 
letter, the veteran was again advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was also advised to identify any additional 
information or evidence that he wished VA to obtain.  

The Board notes that each of these letters was issued prior 
to the initial adjudication of his claims by the RO.  Despite 
the inadequate notice provided to the veteran on the 
disability rating and effective date elements of his claim, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
claims adjudicated herein, any questions as to the 
appropriate disability rating or effective date to be 
assigned had service connection been awarded are rendered 
moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In short, the Board finds that 
VA has satisfied its duty to assist to the extent possible 
under the circumstances by obtaining evidence relevant to his 
claim.  38 U.S.C.A. §§ 5103 and 5103A.  

II.  Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App.  
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as such as 
cardiovascular-renal disease, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following discharge.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which are presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued certain procedures on asbestos-related diseases which 
provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (December 13, 2005); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract. 
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the Court also indicated that, while the veteran, as 
a lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

III.  Entitlement to service connection for coronary artery 
disease

The veteran is seeking service connection for coronary artery 
disease.  He essentially contends that he developed heart 
disease as a result of exposure to toxic chemicals during his 
participation in Project SHAD.  He also appears to be 
contending that his heart disease may be related to exposure 
to herbicides during service.

At the outset of this discussion, the Board notes that 
records associated with the claims file confirm the veteran's 
participation in Project SHAD while serving aboard the USS 
Snelling in May 1969.  As noted in these records, Project 
SHAD, an acronym for Shipboard Hazard and Defense, was part 
of a larger effort called Project 112 which was a 
comprehensive program initiated in 1962 by the Department of 
Defense to protect and defend against potential chemical and 
biological warfare threats.  Project SHAD encompassed a 
series of tests by the Department of Defense to determine the 
vulnerability of U.S. warships to attack with chemical and 
biological warfare agents and the potential risk to American 
forces posed by those agents.  The particular test conducted 
on the USS Fort Snelling in May 1969 involved a simulated 
chemical agent spray attack using non-toxic Triocytel 
Phosphate to simulate VX nerve agent.

In light of these records, the Board concedes that the 
veteran was exposed to Triocytel Phosphate while 
participating in Project SHAD.  However, despite finding that 
the veteran was exposed to Triocytel Phosphate during 
service, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's heart disease 
is related to that exposure, or to any other incident of 
military service.

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints or findings 
of heart disease or hypertension, and that his heart was 
specifically found to be normal at separation.  Although the 
veteran has reported that he was first told that he had 
hypertension in the 1970s, there are no post-service medical 
records in the record dated prior to 1998.  Those records 
that are associated with the claims folder were submitted 
directly by the veteran, and he has not provided the RO 
authorization to obtain any records dated prior to 1998, even 
though he was provided appropriate release forms to do so.  

Similarly, private medical records associated with the claims 
file reference a history of two vessel coronary artery bypass 
graft procedure in 1977, and a four vessel coronary artery 
bypass graft in 198, but the actual record of those 
procedures are not included in the claims file.  Records from 
more recent medical procedures, such as cardiac 
catheterization and stent placements procedures since 2001, 
are included in the claims file; however, there is no 
suggestion in any of these treatment records that the 
veteran's coronary artery disease may be related to his 
military service, to include exposure to Triocytel Phosphate 
or his alleged exposure to herbicides.  In fact, the only 
references to the etiology of this disorder contained in 
these records are several notations indicating that the 
veteran has a strong family history of coronary artery 
disease.

In September 2004, the veteran underwent a VA examination 
during which he reported that his current complaints included 
chest pain and shortness of breath upon ambulating for a half 
a mile.  The examiner noted a diagnosis of coronary artery 
disease status post coronary artery bypass graft and 
percutaneous transluminal coronary angioplasty.  The examiner 
also noted the veteran's participation in Project SHAD; 
however, the examiner did not offer an opinion as to whether 
the veteran's coronary artery disease may be related to 
chemical exposure in service.

Shortly thereafter, the RO contacted another physician from 
that same VA facility inquiring as to the absence of any 
opinion on the etiology of certain disabilities identified in 
the report.  In response, in May 2005 a VA physician reviewed 
the report of the examination, and concluded that none of the 
multiple disabilities claimed during that examination were 
caused by the veteran's exposure to Triocytel Phosphate 
during Project SHAD.

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding a 
relationship between the veteran's coronary artery disease 
and his military service.  As noted, a VA physician 
considered the veteran's contentions, but concluded that 
there was no relationship between his heart disease and his 
exposure to Triocytel Phosphate during Project SHAD.  There 
is no contrary medical opinion of record.  Furthermore, there 
is no medical evidence suggesting that the coronary artery 
disease is otherwise related to service, and no medical 
evidence showing that his hypertension or coronary artery 
disease manifested to a compensable degree within one year of 
separation.

Although the veteran may sincerely believe that his coronary 
artery disease is related to chemical exposure in service, 
he, as a layman, does not have competence to give a medical 
opinion on diagnosis or etiology of a condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As discussed in detail above, a VA physician considered the 
question, but determined that the veteran's coronary artery 
disease is unrelated to his chemical exposure.

The Board has considered the veteran's more recent contention 
that his disabilities may also be related to exposure to 
herbicides while on active duty.  However, there is no 
evidence of the veteran having ever been exposed to 
herbicides in service, or having set foot in Vietnam.  As 
noted in the Introduction, his claim of entitlement to 
service connection for diabetes mellitus is not being 
adjudicated at this time in light of the stay imposed on 
adjudicating cases affected by the decision in Haas.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is service on a vessel off the shore of Vietnam, 
which is the case here. 

However, the Board finds that the claim of service connection 
for coronary artery disease need not be stayed, because, even 
if exposure to herbicides was established, there is no 
medical evidence suggesting a relationship between that 
disease and herbicide exposure.  Furthermore, unlike diabetes 
mellitus, coronary artery disease is not among the diseases 
listed as presumptively related to herbicide exposure in 
service.  See 38 C.F.R. §§ 3.307, 3.309.

Of course, the Board has considered the possibility of 
obtaining a medical opinion on whether the claimed coronary 
artery disease is related to the alleged herbicide exposure.  
See 38 U.S.C.A. § 5103A(d), calling for an examination or 
opinion when necessary to make a decision on a claim.  
However, in this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence indicating that he has the disorders in question, 
and further substantiating evidence suggestive of a linkage 
between the alleged in-service exposure and the current 
disorder, if shown.  The appellant has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
claimed disease is related to the appellant's military 
service, to include his alleged exposure to herbicides.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service," to included the 
alleged exposure to herbicides.  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Holding that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination).

As noted above, although the veteran may sincerely believe 
that his coronary artery disease is related to his alleged 
exposure to herbicides in service, as a layman, he does not 
have competence to give a medical opinion on diagnosis or 
etiology of a condition.  See Bostain, Espiritu, Routen, 
supra.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's coronary artery disease 
had its onset in service, manifested to a compensable degree 
within one year of separation, or is otherwise related to his 
military service.  Thus, the benefit sought on appeal is 
denied.

IV.  Entitlement to service connection for a disability 
manifested by headaches, dizziness, and nausea

The veteran has also reported that he experiences headaches, 
dizziness, and nausea, which he believes to be also be 
related to his chemical exposure during Project SHAD.

At the outset of this discussion, the Board finds that the 
greater weight of the competent and probative evidence 
establishes that the veteran's headaches are due to a 
migraine headache disorder.  In this regard, the Board notes 
the opinion of the September 2004 VA examiner, who considered 
the veteran's description of his headaches and concluded that 
they were likely migraine headaches.  The veteran's treatment 
records show that he complained of headaches and dizziness on 
numerous occasions throughout 2004 and 2005; however, no 
conclusive diagnoses were noted in any of those records.  
Consequently, the September 2004 VA examiner appears to be 
the only medical opinion of record as to the nature of the 
veteran's headaches.  

Unfortunately, the Board notes that the nature of his 
complaints of dizziness and nausea are less clear from the 
record.  Although the veteran reported a history of dizziness 
during the September 2004 VA examination, the examiner could 
not offer an opinion as to the etiology of those complaints.  
Similarly, although his VA treatment records also reveal 
complaints of dizziness, there is no indication that a 
physician ever offered an opinion as to the complaints.  
Neurological examinations revealed no findings to account for 
the complaints, and, as noted in the September 2004 
examination, a CT scan performed during the previous month 
was normal.

Similarly, although the veteran has claimed that he 
experiences nausea as a result of his chemical exposure, 
there is no medical opinion of record attributing that 
symptom to a specific diagnosed disability.  In fact, medical 
records reflecting treatment for his coronary artery disease 
show that he specifically denied experiencing nausea on 
numerous occasions between 2001 and 2004.  In addition, 
although VA treatment records reveal complaints of headaches 
and dizziness throughout 2004 and 2005, these records reveal 
no complaints of nausea during that period.  In particular, 
VA treatment records that refer to a history of 
gastroesophageal reflux disease are also negative for 
complaints of nausea related to that diagnosis.

In any event, the Board believes that the veteran's 
complaints of nausea and dizziness are in the nature of 
symptoms to which the veteran, as a layperson, may testify.  
See Falzone, 8 Vet. App. at 403.  Thus, the Board accepts the 
veteran's reports that he experiences these symptoms as both 
competent and credible.

However, although the veteran may competent to describe his 
symptoms, he is not competent to attribute them to a specific 
diagnosis or to offer an opinion as to the etiology of the 
symptoms.  The law is clear that in order for service 
connection to be granted, a claimant must first have a 
disability.  See Rabideau, supra; see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence 
of current diagnosed disabilities resulting in dizziness 
and/or nausea, service connection may not be granted for 
those symptoms.

Furthermore, with respect to the complaints of nausea, 
dizziness, and his migraine headaches, the Board finds that 
the preponderance of the evidence is against finding that any 
of these problems are related to exposure to Triocytel 
Phosphate during Project SHAD.  As discussed in detail above, 
the veteran underwent a VA examination in September 2004 to 
clarify the nature and etiology of his claimed disabilities.  
Although the VA examiner did find that the veteran's 
headaches are consistent with exposure to sarin nerve gas and 
could also be secondary to exposure to VX nerve gas, it 
appears from this statement that the physician did not the 
specific agent used in Project SHAD, which, as discussed, has 
been identified as non-toxic Triocytel Phosphate.

Shortly thereafter, the RO contacted the VA facility to 
clarify the opinions expressed in the report, including the 
etiology of his complaints of headaches and dizziness.  As 
noted above, another VA physician reviewed the report of the 
examination, and concluded that none of the multiple 
disabilities claimed during that examination were caused by 
the veteran's exposure to Triocytel Phosphate during Project 
SHAD.

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding a 
relationship between the veteran's headaches, dizziness, and 
nausea, and his military service.  As noted, a VA physician 
considered the veteran's contentions, but concluded that 
there was no relationship between his current complaints and 
his exposure to Triocytel Phosphate during Project SHAD.  

The Board notes that there is no other contrary medical 
opinion of record.  There is also no medical evidence 
suggesting that these complaints are otherwise related to 
service, to include his alleged exposure to herbicides in 
service.  

The veteran may sincerely believe that his headaches, 
dizziness, and nausea, are related to his alleged exposure to 
herbicides or his exposure to Triocytel Phosphate during 
Project SHAD, but he does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain, Espiritu, Routen, supra.

In short, as the preponderance of the evidence is against 
finding that his headaches are related to his military 
service, the claim of entitlement to service connection for 
headaches is denied.  Moreover, as there is no medical 
evidence of the veteran's dizziness and nausea having been 
diagnosed with a current disability, and no evidence linking 
those symptoms to service, the Board finds that the claim of 
entitlement to service connection for dizziness and nausea is 
also denied.

V.  Entitlement to service connection for tinnitus

The veteran essentially contends that his tinnitus is related 
to acoustic trauma while on active duty.  He has pointed to 
various sources of noise exposure while serving aboard ships, 
including engine room noise, working near aircraft on the 
flight deck of aircraft carriers, and being in close 
proximity to explosions.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for the claimed tinnitus.  In essence, the Board 
concludes that the greater weight of probative evidence is 
against finding that this disability was incurred in service.

In this regard, the Board finds the most probative evidence 
of record to be the report of a VA ear disease examination 
conducted in October 2004.  In that report, the VA examiner 
noted that the veteran had indicated a significant history of 
noise exposure in service, and that he reported a history of 
tinnitus, which was described as progressive over a number of 
years.  The examiner observed that the veteran had a post-
service history of working 17 years at an airport, which 
included working both in an office and outside.  Based on 
this history, the examiner concluded that the veteran had 
some non-military noise exposure from jet aircraft taking on 
and off.  The VA examiner also considered the veteran's 
documented reports of participating in Project SHAD, which 
the examiner noted involved exposure to a simulated nerve 
agent.  

As to the etiology of the tinnitus, the VA examiner found 
that, because the service medical records were negative for 
tinnitus and hearing loss, and because the veteran was noted 
to have normal hearing at retirement from active duty, it 
appeared that his current tinnitus occurred subsequent to his 
retirement from service.  Thus, the examiner found that it 
was less likely that his tinnitus was related to noise 
exposure or acoustic trauma in service. 

The Board notes that the VA examiner's findings appear 
consistent with the veteran's service medical records, which 
are negative for any complaints or tinnitus or hearing loss 
in service.  As there is no contrary medical opinion of 
record, the Board finds this opinion to be the most probative 
evidence of record as to the etiology of the claimed 
tinnitus.

The Board has considered the veteran's contention that he was 
not provided a hearing test at separation as the VA examiner 
noted in his report.  However, the report of medical 
examination completed for separation in October 1969 reveals 
findings of whispered voice test.  Thus, although the veteran 
may not have undergone audiometric testing, the record does 
reveal a form of hearing test used at that time, which showed 
no evidence of hearing loss.  Those results are consistent 
with the findings noted during a previous examination in 
October 1967.  Furthermore, the veteran's service medical 
records are entirely negative for any complaints of hearing 
loss or ringing in the ears.  Thus, the Board finds that the 
VA examiner's findings are consistent with the veteran's 
documented medical history.

Although the veteran may sincerely believe that his tinnitus 
is related to his noise exposure in service, he is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu, Moray, supra.  As noted, a VA specialist reviewed 
the veteran's medical history, and considered his description 
of noise exposure in service, and concluded that it was 
unlikely that his tinnitus is related to noise exposure in 
service.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.

As discussed above, the veteran has submitted substantial 
documentation regarding his participation in Project SHAD.  
He has also asserted that some of his claimed disabilities 
may be related to exposure to herbicides in service.  
However, he does not appear to be asserting that his tinnitus 
was related to either Project SHAD or herbicide exposure; in 
fact, he has consistently related that disability to noise 
exposure in service.  

Nevertheless, the Board notes that the VA examiner considered 
the veteran's participation in Project SHAD, but noted that 
he was unaware of any relationship that could exist between 
exposure to a simulated nerve agent and tinnitus.  Instead, 
the examiner specifically determined that the tinnitus was 
most likely due to an aging process known as presbycusis.  

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding that the 
tinnitus is related to the veteran's participation in Project 
SHAD.  Similarly, even if the veteran was shown to have been 
exposed to herbicides, the Board finds that the preponderance 
of the evidence would be against finding any relationship 
between that exposure and tinnitus, as a competent medical 
opinion as indicated the most likely cause to be presbycusis.

In summary, the Board finds that the preponderance of the 
credible and probative evidence is against the claim of 
entitlement to service connection for tinnitus.  Thus, the 
benefit sought on appeal is denied.

VI.  Entitlement to service connection for a cervical spine 
disorder.

The veteran is also seeking service connection for a neck or 
cervical spine disability.  The Board notes that it is not 
entirely clear from the record on what basis the veteran's 
believes that the claimed cervical spine disorder is related 
to service.  Although he has submitted several statements 
asserting that many of his claimed disabilities are related 
to exposure to herbicides or to chemicals during Operation 
SHAD, he has not specified that the claimed cervical spine 
disorder as one of those disabilities.  Similarly, although 
he reported a history of shoulder bursitis in service during 
his September 2004 VA examination, he did not appear to be 
arguing that his cervical spine disorder is related to that 
in-service diagnosis.

In any event, the Board finds the most probative medical 
evidence regarding this claim to be the report of the VA 
examination in September 2004, and subsequent addenda 
provided in May 2005 and June 2005.  During that examination, 
the veteran reported a history of cervical neck pain for 
approximately four years, which extended into the left 
shoulder.  He described a constant, dull pain, with daily 
flare-ups.  No opinion was offered as to the nature or 
etiology of these complaints.  Shortly thereafter, in May 
2005, the RO contacted the VA facility inquiring as to the 
request clarification as to the nature and etiology of the 
cervical spine disability.  A VA physician reviewed the 
report, and responded with a finding that the veteran 
suffered from chronic cervical strain, which was not related 
to his exposure to Triocytel Phosphate during Project SHAD.  

In June 2005, the VA physician contacted the RO again, 
indicating that he had a report of a recent MRI study of the 
cervical spine, which revealed mild uncovertebral joint 
degenerative hypertrophic changes on the right side at C4-5, 
but without narrowing of the neural foramen, and without 
significant degenerative disc disease.  The study was 
otherwise found to be essentially normal.  The VA physician 
concluded that these findings were normal for a man of the 
veteran's age.

The Board notes that there is no contrary medical opinion of 
record suggesting that the veteran's cervical spine problems 
are due to anything other than age-related changes.  Thus, 
the Board finds that the preponderance of the evidence 
establishes that the veteran's cervical spine disability is 
not related to his military service, to include the in-
service diagnoses of shoulder bursitis and his participation 
in Project SHAD.

As discussed in detail above, the veteran has recently 
submitted statements arguing that many of his disabilities 
may also be related to exposure to herbicides while on active 
duty.  However, even if it was assumed that he was exposed to 
herbicides in service, there is still no medical evidence 
suggesting a relationship between that veteran's cervical 
spine disability and herbicide exposure.  In fact, in light 
of the medical opinion from the VA physician specifically 
attributing his cervical spine disability to age-related 
changes, the preponderance of the medical remains against 
finding any relationship between the cervical spine disorder 
and his alleged herbicide exposure.

As the preponderance of the credible and probative evidence 
is against the claim of entitlement to service connection for 
a cervical spine disability, the appeal is denied.

VII.  Entitlement to service connection for asbestosis with 
chronic cough

The record reflects that the veteran served aboard numerous 
ships while on active duty, including the USS Wasp (CVA-18), 
the USS Forrestal (CV-59), the USS Fort Snelling (LSD-30), 
the USS Taconic (AGC-17), and the USS Brannon (DE-446).  He 
contends that he was exposed to asbestos as a result of his 
long naval service, and now experiences a chronic cough due 
to asbestosis.  In particular, the veteran has pointed to his 
presence aboard the USS Forrestal in July 1967 when there was 
a large fire on the flight deck.  He believes that he was 
exposed to a significant amount of asbestos during that fire.

In the present case, service medical records fail to 
demonstrate the existence of chronic disability attributable 
to in-service asbestos exposure.  In point of fact, there is 
no corroborating evidence that, while in service, the veteran 
was, in fact, exposed to asbestos.  However, the Board 
acknowledges that the veteran spent a large portion of his 
active service aboard ships and in shipyards, and that he was 
present aboard the USS Forrestal in July 1967 when a large 
fire left 132 sailors dead, 62 injured and 2 missing and 
presumed dead.  Certainly, it is conceivable that the 
veteran's extensive military service with the US Navy may 
have involved exposure to asbestos.

Nevertheless, even assuming that the veteran, as a member of 
the United States Navy, was exposed to asbestos in service, 
there is no evidence of pathology resulting from that 
exposure during the veteran's period of active military 
service.  Furthermore, of considerable significance is the 
fact that, at the time of the September 2004 VA examination, 
a chest X-ray showed no active pulmonic disease.  Physical 
examination revealed the lungs to be clear to auscultation 
bilaterally, and no findings of asbestosis or other pulmonary 
disability were noted.  

The Board notes that these findings are consistent with 
several VA outpatient examinations conducted earlier in 2005, 
which also showed the lungs to be clear to auscultation with 
no evidence of wheezes or rhales.  In a May 2005 clinical 
record, it was also noted that the veteran had no history of 
asthma or chronic obstructive pulmonary disease.

The Board also notes private medical records dated between 
2001 and 2004, which reveal that the veteran underwent 
extensive evaluation during that period by cardiovascular 
specialists in regard to his heart disease.  During that 
period, neither physical examination nor chest x-rays were 
ever found to show evidence of pulmonary disease.  

Certainly, chronic coughing is in the nature of a symptoms to 
which the veteran, as a layperson, may testify.  See Falzone, 
supra.  However, although the veteran may be competent to 
describe his symptoms, he is not competent to attribute them 
to a specific diagnosis or to offer an opinion as to the 
etiology of the symptoms.  The law is clear that in order for 
service connection to be granted, a claimant must first have 
a disability.  See Rabideau, supra; see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  

Based on the aforementioned record, the Board is of the 
opinion that, the clear weight of the evidence is to the 
effect that the veteran does not, in fact, currently suffer 
from pulmonary fibrosis (asbestosis).  Under the 
circumstances, the veteran's claim for service connection for 
that disability must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.




ORDER

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for a disability manifested 
by headaches, dizziness, and nausea is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for asbestosis with chronic 
cough, claimed as due to as due to exposure to asbestos is 
denied.


REMAND

The veteran is also seeking service connection for a low back 
disability, which he contends had its onset while he was on 
active duty.  He is also seeking service connection for 
ureter blockage, which he believes to be related to groin 
pain he experienced in service.

A review of the veteran's service medical records confirms 
that he complained of back trouble and numbness in his left 
leg in May 1967.  A report of x-rays of the lumbar spine 
dated in July 1967 reveals a finding of bilateral 
spondylolysis without spondylolisthesis.  Subsequent service 
medical records are negative for any further complaints or 
findings regarding back trouble, and his spine was 
specifically found to be normal at separation.

Private medical records dated in 2000 show that the veteran 
received treatment for low back pain radiating into his right 
leg.  During an April 2000 examination, the veteran reported 
no history of back or leg pain.  A subsequent MRI study 
revealed foraminal stenosis at L3-4 and foraminal stenosis 
with a probable far lateral disc rupture at L4-5.  He was 
initially treated with epidural injections, but surgery was 
eventually performed in February 2001.

Recent VA treatment records show complaints of low back pain 
noted on several occasions in 2004 and 2005.  A report of MRI 
studies obtained in May 2005 reveals findings of multi-level 
disc protrusion, most severe at L3-L4, with neural foraminal 
narrowing on the left; degenerative changes with anterior 
osteophyte formation and facet joint hypertrophy; and mild 
scoliosis.  The report also included a finding of L5 
spondylolysis without evidence of spondylolisthesis.

Although the veteran underwent a VA examination in September 
2004, no complaints or findings were noted regarding his 
lumbar spine.  In light of the positive x-ray findings noted 
in service, the Board concludes that a VA orthopedic 
examination is necessary, to clarify to what extent, if any, 
his current lumbar spine problems were present in service, or 
whether they may be related to military service.

As noted, the veteran is also seeking service connection for 
ureter blockage, which he believes to be related to groin 
pain he experienced in service.  In this regard, the Board 
notes that the veteran's service medical records do reveal 
several complaints regarding pain in the groin or left flank.  
For example, a painful left testicle was noted in March 1959, 
and the examiner indicated a diagnosis of mild epididymitis.  
Complaints of a painful groin were noted later in March 1959 
and in April 1959, but no diagnosis was noted.  His service 
medical records are negative for further complaints of groin 
or abdominal pain until August 1968, at which point the 
veteran reported left lower quadrant pain for three years, 
which was now also accompanied by burning on urination.  The 
examiner noted that there was no vomiting, nausea, fever, or 
dark urine.  The examiner indicated a diagnosis of early 
acute diverticulitis.  No further complaints or findings were 
noted in his service medical records.  

Post-service medical records include an August 1998 clinical 
record in which it was noted that he was complaining of 
difficulty voiding and pain in his left flank and left 
testicle.  The examiner noted an impression of left 
hydronephrosis.  As shown in a February 1999 operative 
report, the veteran underwent surgery for left hydronephrosis 
secondary to extrinsic compression of the left lower third 
ureter secondary to an enlarged left umbilical artery.  In a 
subsequent April 1999 clinical record, it was noted that he 
had pain in his left flank while in high school.  

In July 2000, the veteran again reported flank pain, but a 
renal sonogram revealed no evidence of hydronephrosis.  
Follow-up renal sonograms performed in July 2001 and July 
2002 revealed no evidence of hydronephrosis, and no positive 
findings were otherwise noted.  In an April 2003 ultrasound, 
increased parenchymal echotexture was noted, suggesting 
medical renal disease.  However, subsequent treatment records 
are negative for any further findings or diagnoses of renal 
disease.

During the September 2004 VA examination, the examiner noted 
a diagnosis of removal of the umbilical vein.  The veteran 
specifically reported that he had not had any difficulty 
urinating since undergoing removal of an umbilical vein.  
However, subsequent statements submitted by veteran suggest 
that he has experienced problems since that time.

In light of the complaints noted in service, including one 
notation indicating that he had experienced left flank pain 
for over three years, as well as the uncertainty as to 
current state of his claimed disability, the Board finds that 
a VA urology examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the veteran to 
identify any additional VA and non-VA 
health care providers that have treated 
him for low back problems since separation 
from service.  After receiving this 
information and any necessary releases, 
the AMC should contact the named medical 
providers and obtain copies of the related 
medical records.  

2.  Regardless of whether the veteran 
responds to the aforementioned request, 
the AMC should obtain all relevant 
treatment records from the VA Medical 
Center in Dallas, Texas, since September 
6, 2005.

3.  The AMC should schedule the veteran 
for an orthopedic examination to clarify 
the nature and etiology of the claimed 
lumbar spine disability.  In addition to 
x-rays, any other tests deemed necessary 
should be performed.  The claims file must 
be reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should review 
the veteran's service medical records and 
identify any disability of the lumbosacral 
spine that was present in service.  The 
examiner should also conduct an 
examination of the veteran's lumbosacral 
spine, and provide a diagnosis of any 
pathology found.  As to each disability 
found, the examiner should comment as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disability was 
present in service, or is otherwise 
related to the veteran's military service.

4.  The AMC should schedule the veteran 
for a urology examination to clarify the 
nature and etiology of the claimed ureter 
blockage.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed necessary 
for an accurate assessment.  If the 
examiner determines that the veteran 
suffers from ureter blockage, the 
urologist should provide an opinion as to 
the etiology of the problem.  The examiner 
should also offer an opinion as to whether 
the disability is at least as likely as 
not (a probability of 50 percent or 
greater) related to complaints of pain in 
the left flank or groin that were noted in 
service.

6.  The AMC should then readjudicate the 
claim of entitlement to service connection 
for a disability of the lumbosacral spine.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


